Citation Nr: 0714595	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  06-20 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for right tardive 
ulnar nerve palsy (right ulnar nerve), currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
right elbow fracture with traumatic arthritis, currently 
evaluated as 30 percent disabling.

3. Entitlement to an increased evaluation for bilateral 
asymmetric hearing loss, sensorineural in the left ear and 
mixed in the right ear (bilateral hearing loss), currently 
evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 until 
November 1945.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  

The Board notes that the veteran's substantive appeal, 
received in June 2006, indicated the veteran desires to limit 
his appeal to the listed issues.  By doing so, the Board 
finds that the veteran reiterated his desire to withdraw his 
appeal regarding an increased rating for tinnitus, which was 
expressly noted in a June 2006 statement dated and received 
that same date.  As such, this issue is not for consideration 
in this decision.  

The Board also notes that additional evidence, a lay 
statement, was received in support of the veteran's right arm 
claim, and TDIU claim, on March 20, 2007, within the 90 day 
period to submit evidence following certification of the 
appeal to the Board on January 19, 2007.  38 C.F.R. § 20.1304 
(2006).  The statement was not accompanied by a waiver of RO 
consideration of the additional evidence.  However, after 
review of the lay statement, the Board finds that it is 
essentially cumulative of assertions already of record and 
made by the veteran.  As such, the additional lay statement 
evidence is not pertinent such that referral to the RO for 
initial review is required.  38 C.F.R. § 20.1304(c).

On April 24, 2007, the Board, for good cause, granted the 
veteran's motion to advance this case on the Board's docket.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

FINDINGS OF FACT

1.  Competent clinical evidence of record demonstrates that 
the veteran's right tardive ulnar nerve palsy is manifested 
by numbness and tingling of the last two digits on the right 
hand with right grip strength of 4/5.

2.  Throughout the rating period on appeal, the residuals of 
the veteran's right elbow fracture with traumatic arthritis 
is productive of complaints of pain, swelling, and stiffness; 
objectively, he had right elbow flexion to no less than 110 
degrees and his extension was limited to no greater than 26 
degrees.

3.  The veteran's bilateral hearing loss disability has been 
clinically shown to be manifested by no worse than Level III 
hearing in the right ear and Level IV in the left ear.

4.  The competent evidence does not show that the veteran's 
service-connected disabilities preclude him from 
substantially gainful employment consistent with his high 
school education and occupational experience as a farmer and 
laborer.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for right tardive ulnar nerve palsy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2006).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of right elbow fracture with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206-5208 
(2006).

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102, 3.159, 4.85 Diagnostic Code 6100 (2006).

4.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of August 2005 and July 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  He was requested to submit any 
relevant evidence in his possession to VA.  The July 2006 
letter also informed the veteran as to the law pertaining to 
disability rating and effective date as the Court required in 
Dingess/Hartman. 

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claims were 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.

The Board notes that the veteran indicated he had received 
treatment from a private physician.  In an August 2004 
statement in support of his claim, the veteran stated that 
Dr. Shakil had passed away.  As such, the Board finds that 
further development for the private records is not necessary.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding 
that further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  The Board notes 
that the veteran is aware that he can obtain and submit any 
relevant evidence in his possession.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained. 

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45 (2006); see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  Id. § 4.45.
 
Preliminary matter

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

Analysis

I.  Increased rating- right ulnar nerve

The veteran asserts that an evaluation in excess of 30 
percent is warranted for numbness and tingling associated 
with his service-connected right ulnar nerve disability.  The 
record demonstrates that the veteran is right hand dominant.  
In this regard, the veteran's disability is currently 
assigned a 30 percent evaluation under 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (pertaining to the ulnar nerve), which 
is warranted when there is moderate incomplete paralysis of 
the ulnar nerve of the major upper extremity.  The next-
higher 40 percent disability rating is warranted for severe 
incomplete paralysis of the ulnar nerve of the major upper 
extremity.  A 60 percent disability rating is warranted for 
the major upper extremity when there is complete paralysis of 
the ulnar nerve, which is defined as being manifested by the 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of the ring and little fingers, inability to spread 
the fingers (or reverse), inability to adduct the thumb; and 
weakened flexion of the wrist.

It is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve.  Where the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.

In this case, the Board finds that under the criteria set 
forth in 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2006), the 
veteran's disability corresponds to the currently assigned 30 
percent evaluation.  In this regard, the veteran underwent 
motor and sensory nerve conduction tests in October 2003.  
The physician noted that the sensory potentials of his right 
ulnar nerve were absent.  The impression given was 
electrophysiological evidence of right ulnar nerve 
compression at or around the elbow with additional evidence 
of polyneuropathy.  A May 2004 private medical records noted 
a significant decrease in the veteran's grip strength and 
flexion strength of his right arm. 

Upon VA examination in October 2004, the veteran reported 
having a feeling that something is crawling in his right arm 
as well as numbness and tingling of the last two digits of 
the right hand.  The veteran was noted as having mild to 
moderate atrophy of first dorsal interosseous muscle on the 
right and mild atrophy of the hypothenar muscles on the right 
compared to the left.  There was no proximity drift.  His 
strength was 5/5 in his right upper extremity.  His right 
grip strength was 4/5.  It was noted that the veteran had 
decreased touch and pinprick in the ulnar nerve distribution 
on the right.  The veteran's deep tendon reflexes were 1+ in 
the upper extremities.  Diagnostic testing revealed 
polyneuropaty with superimposed right ulnar nerve 
compression.  The impression was right ulnar nerve palsy.  It 
was noted that there had been no significant change since his 
last neurological examination in October 2003.  The VA 
examiner opined that the veteran has peripheral neuropathy 
cased by his nonservice connected diabetes mellitus, which 
may be causing him problems.  

In November 2005, the veteran underwent a general VA 
examination.  The veteran reported that his ulnar nerve 
condition had not changed since his last VA neurological 
examination in 2004.  Upon physical examination of the hands, 
it was noted that his gripping and range of motion were 
adequate.  The diagnosis was ulnar nerve damage, already 
service connected, states unchanged.

Based on the above referenced medical findings, the Board 
concludes that the neurological manifestations of the 
veteran's right ulnar nerve disability correspond to the 
currently assigned 30 percent evaluation, which is warranted 
for moderate incomplete paralysis of the median nerve.  The 
Board notes that a higher evaluation is not warranted at this 
time under Diagnostic Code 8516 as the evidence does not 
establish that the veteran's symptomalogy reflects severe 
incomplete paralysis.

II.  Increased rating- residuals of right elbow fracture

Throughout the rating period on appeal, the veteran is 
assigned a 30 percent evaluation for residuals of a right 
elbow fracture with traumatic arthritis pursuant to 
Diagnostic Codes 5010-5208.  Diagnostic Code 5208 does not 
afford an evaluation in excess of 20 percent.  As such, it 
cannot serve as a basis for a rating higher than 30 percent.  
Under Diagnostic Code 5010, arthritis due to trauma is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006), for degenerative arthritis.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  

In this regard, Diagnostic Code 5206, concerning limitation 
of forearm flexion and Diagnostic Code 5207, pertaining to 
limitation of forearm extension, are applicable.  Under 
Diagnostic Code 5206, a 40 percent rating is warranted where 
the evidence demonstrates flexion of the dominant forearm 
limited to 55 degrees.  Under Diagnostic Code 5207, a 40 
percent rating is warranted where the evidence demonstrates 
extension of the dominant forearm limited to 100 degrees.   

The competent evidence fails to reveal limitation of flexion 
of the veteran's dominant (right) arm to 55 degrees.  In 
fact, the veteran's right elbow flexion has not been shown to 
be less than 110 degrees, as demonstrated upon VA examination 
in September 2004 and in November 2005.  The evidence also 
fails to show right elbow extension limited to 100 degrees.  
To the contrary, VA examinations dated in September 2004 and 
in November 2005 show right elbow extension of 26 degrees and 
25 degrees, respectively.  

The above findings do not warrant the next-higher 40 percent 
evaluation under Diagnostic Codes 5206 or 5207.  In so 
deciding, the Board has considered additional limitation of 
function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and  
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the Board acknowledges the veteran's complaints, 
reported at his September 2004 VA examination, of pain, 
stiffness, and fatigability in the right elbow.  He reported 
having right elbow pain that was 3 out of 10 with flare-ups 
being 5 out of 10.  The veteran stated that he is not able to 
lift objects with the right arm.  The VA examiner noted a 50 
percent additional limitation of motion with five 
repetitions.  At the November 2005 VA joints examination, the 
veteran complained of chronic right elbow stiffness and 
tenderness to palpation.  He noted some slight swelling and 
trouble lifting a gallon of milk.  It was further noted that 
the veteran takes medication for his pain and arthritis.  The 
VA examiner noted that the veteran was able to complete 3 
motion repetitions secondary to increased pain.  The veteran 
exhibited facial grimacing and guarding during repetitive 
motion testing.

While recognizing the complaints and findings as detailed 
above, such have already been contemplated in the currently 
assigned 30 percent evaluation for residuals of a right elbow 
fracture with traumatic arthritis.  The evidence does not 
show a disability picture that more nearly approximates the 
next-higher 40 percent evaluation under Diagnostic Codes 5206 
or 5207.  Indeed, at the veteran's November 2005 general VA 
examination, it was noted that the veteran is able to care 
for himself.  The November 2005 joint examination did not 
find any instability of the right elbow.   

The Board has further considered whether any other diagnostic 
code may serve as a basis for an increased rating.  However, 
as the veteran's right elbow disability is not comparable to 
ankylosis of the scapulohumeral articulation, Diagnostic Code 
5200, or ankylosis of the elbow, Diagnostic Code 5205, are 
both not for application.  As the right elbow disability is 
not analogous to recurrent dislocation of the humerus, 
Diagnostic Code 5202 does not apply.  Finally, as the right 
elbow disability is not analogous to a fail elbow joint, 
Diagnostic Code 5209 is inapplicable.  There are no other 
relevant diagnostic code criteria for consideration.  

In conclusion, the 30 percent evaluation currently in effect 
for the veteran's service-connected residuals of a right 
elbow fracture with traumatic arthritis appropriately 
reflects the severity of his disability and there is no basis 
for a higher evaluation.   As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 

III.  Increased rating- bilateral hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2006).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

In the present case, the veteran asserts that an increased 
evaluation is warranted for his service-connected bilateral 
hearing loss disability.  The pertinent competent clinical 
evidence during the rating period on appeal consists of VA 
audiological examination conducted in December 2005.  

The December 2005 examination revealed the relevant pure tone 
thresholds, in decibels, as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
45
55
70
75
LEFT
50
50
65
65

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was 61.25 
decibels.  His puretone threshold average for the left ear 
was 57.5 decibels.  His speech recognition ability was 86 
percent for the right ear and 80 percent for the left ear 
using the Maryland CNC speech recognition test.  He was 
described as having moderate-to-severe sensorineural hearing 
loss bilaterally.  

Applying the above audiological findings to the rating 
criteria for rating hearing impairment, the Board concludes 
that there is no basis for a rating assignment in excess of 
the currently assigned 10 percent evaluation at this time.  

Reference to 38 C.F.R. § 4.85, Table VI, shows the veteran's 
right ear hearing loss to be that of Level III impairment.  
Reference to 38 C.F.R. § 4.85, Table VI, shows the veteran's 
left ear hearing loss to be that of Level IV impairment.      

The percent evaluation is derived from Table VII of 38 C.F.R. 
§ 4.85 by intersecting the row for the better ear, with the 
column for the poorer ear.  The left ear is considered the 
poorer ear for Table VII.  Applying the above results 
regarding level of hearing impairment to Table VII, the 
veteran's disability evaluation is shown to be 10 percent 
disabling based on the finding from the 2005 VA audiological 
examination.  

The Board notes that it has considered the provisions of 38 
C.F.R. § 4.86, but these provisions do not apply here.  

The Board acknowledges the veteran's statements that his 
bilateral hearing loss is worse than the assigned 10 percent 
disability rating, and that he is entitled to a higher rating 
for such hearing loss.  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the veteran's impairment.  
Furthermore, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to 
determining the severity of his service-connected bilateral 
hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2006).

In conclusion, the 10 evaluation currently assigned for the 
veteran's bilateral hearing loss accurately reflects his 
disability picture.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

IV.  Extraschedular consideration

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

V.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).  Under section 
4.16(b), when a claimant is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), VA will grant a total rating for  
compensation purposes based on unemployability when the 
evidence shows that the veteran is precluded, by reason of 
his service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with 
his education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The veteran asserts that he is entitled to a total disability 
rating based on individual unemployability.  He is currently 
service-connected for right tardive ulnar nerve palsy, rated 
as 30 percent disabling, residuals of right elbow fracture 
with traumatic arthritis, rated as 30 percent disabling, 
bilateral hearing loss, rated as 10 percent disabling, and 
tinnitus, rated as 10 percent disabling.  The combined rating 
for these disabilities is 60 percent.  See 38 C.F.R. § 4.25 
(2006).  Based on the above, the veteran fails to meet the 
thresholds for an award of TDIU as set forth under 38 C.F.R. 
§ 4.16(a).  However, a grant of TDIU would still be 
appropriate if the competent evidence otherwise demonstrates 
that the veteran is unable to secure or follow a 
substantially gainful occupation.

Therefore, the issue in this case then becomes whether the 
veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment.  In evaluating 
a veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.  "Substantially gainful 
employment" is that employment "which is ordinarily followed 
by the non-disabled to earn their livelihood with earnings 
common to the particular occupation in the community where 
the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 
358 (1991).  In this regard, on a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, received in August 2005, the veteran stated 
that his disability affected his full-time employment in 1987 
and that he became too disabled to work in 2001.  Regarding 
his highest level of educational attainment, he indicated 
that he had completed high school.  He noted occupational 
history as a farmer.  The veteran reported at the December 
2005 VA audio examination that following his discharge from 
military service, he worked as a dairy farmer for 37 years.  
The September 2004 examination report noted that the veteran 
is unable to work with the cows or bale hay, essentially he 
can not perform tasks involving lifting or pulling.  He 
stated that he has been unable to work for the past 5-6 
years.    

In terms of a medical determination as to the veteran's 
ability to engage in substantial gainful employment, a VA 
examiner, in September 2004, after an examination of the 
veteran, stated that the veteran's service-connected right 
elbow affects his ability to perform gainful employment 
because he is not able to lift or carry heavy loads.  The 
examiner also reported that the veteran's nonservice-
connected bilateral knee condition prevents him from walking 
great distances or standing on his feet for long periods of 
time.  It was also noted that his nonservice-connected non-
insulin-dependent diabetes affects his lifestyle.  

The veteran underwent another VA examination in June 2006 for 
the purpose of determining the affect of the veteran's 
service-connected disabilities on his ability to engage in 
substantial gainful employment.  After reviewing the claims 
folder and medical records, the VA examiner opined that it is 
more likely that the veteran's nonservice-connected 
generalized arthritis throughout the body and other 
nonservice-connected health conditions are the reasons that 
the veteran is no longer able to be employed.  The examiner 
noted that the veteran's generalized arthritis throughout the 
whole body, including his bilateral knee replacements, make 
it difficult for him to perform physical labor.  Therefore, 
based on this medical evidence, the Board concludes that the 
veteran is not precluded from securing and maintaining 
substantially gainful employment consistent with his 
education and occupational experience.

The Board acknowledges the veteran's contention that he 
cannot work due to his service-connected disabilities, but 
the veteran's contention is at odds with the objective 
medical evidence of record that shows that the veteran has no 
exceptional or unusual factor associated with his service-
connected disabilities that render the regular schedular 
standards impracticable.  The Board places less weight or 
probative value on the veteran's statements concerning the 
symptoms from his service-connected disability than it does 
on the objective medical reports.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, to the extent that his service-connected disabilities 
cause occupational impairment, the Board finds that the 
veteran is adequately compensated by the current combined 
rating of 60 percent.  The veteran's situation does not 
present such an exceptional or unusual disability picture as 
to warrant referral for consideration of a TDIU on an 
extraschedular basis.

Therefore, with consideration of the functional impairment 
attributable to the service-connected disabilities as 
discussed above, and in the absence of any evidence that the 
veteran's service-connected disabilities, standing alone, are 
such as to preclude his securing and maintaining 
substantially gainful employment consistent with his 
education and occupational experience, the Board concludes 
that the preponderance of the evidence is against the claim.  
Hence, a total rating based on individual unemployability is 
denied.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 30 percent for 
right tardive ulnar nerve palsy is denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of a right elbow fracture with traumatic arthritis 
is denied.

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.

A total rating for compensation purposes on the basis of 
individual unemployability is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


